Order entered November 29, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00884-CR

                     MICHAEL SHANNON THEDFORD, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-80655-2018

                                         ORDER
       Before the Court is Official Court Reporter Kristen Kopp’s November 26, 2018 request

for an extension of time to file the reporter’s record. We GRANT the request to the extent we

ORDER the reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE